Title: To George Washington from John Lathrop, Jr., 16 July 1796
From: Lathrop, John Jr.
To: Washington, George


        
          Sir,
          Boston July 16 1796
        
        The enclosed oration solicits your acceptance. The manner in which it was received by an assembly of more than 2000 freemen, is a fresh instance of the warm federalism of the inhabitants of Boston, their unabated attachment to your person, their decided approbation of your administration and their firm confidence in your wisdom and integrity. At the close of that part, which contains a faint tribute to your services, your patriotism and virtues, every voice and every hand united in the loudest acclamations and testimonials of applause. The partizans of faction are silent—they hang their heads, overwhelmed with shame and confusion. The triumph of Merit is the severest punishment of Vice, and thus, it was reserved for you, Sir, to inflict the vengeance of heaven, upon the sons of lawless Anarchy. The very arrows, which they had aimed at you, have recoiled upon their own bosoms and become the instruments of their destruction. With sentiments of respect, gratitude and affection, as lasting and ardent, as they are inexpressible, I am, Your most humble, obliged and devoted Servant
        
          John Lathrop, junr
        
      